Case 2:20-cv-00040-JRG-RSP Document 34 Filed 09/30/20 Page 1 of 2 PageID #: 383




                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  TACTUS TECHNOLOGIES LLC,                        §
                                                  §
                                                        Case No. 2:20-CV-00040-JRG-RSP
  Plaintiff,                                      §
                                                  §
                                                  §
                                                        JURY TRIAL DEMANDED
             v.                                   §
                                                  §
  HMD GLOBAL OY,                                  §
                                                  §
  Defendant.                                      §
                                                  §

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Tactus

 Technologies LLC (“Tactus”) and Defendant HMD Global Oy (“HMD Global”) hereby stipulate

 and agree that: (i) all of Tactus’s claims in this action against HMD Global shall be dismissed with

 prejudice and (ii) each Party shall bear its own costs, expenses, and attorneys’ fees.

         .

  Dated: September 30, 2020                           Respectfully submitted,

  /s/ Jonathan H. Rastegar                            /s/ Deron R. Dacus (with permission)
  Jonathan H. Rastegar (lead attorney)                Deron R. Dacus
  Texas Bar No. 24064043                              State Bar No. 00790553
  T. William Kennedy Jr.                              The Dacus Firm, P.C.
  Texas Bar No. 24055771                              821 ESE Loop 323, Suite 430
  Jerry D. Tice II                                    Tyler, Texas, 75701
  Texas Bar No. 24093263                              +1 (903) 705-1117
                                                      +1 (903) 581-2543 facsimile
  BRAGALONE CONROY PC                                 ddacus@dacusfirm.com
  2200 Ross Avenue
  Suite 4500W                                         Matthew S. Warren (California Bar No.
  Dallas, TX 75201                                    230565)
  Tel: (214) 785-6670                                 Robert Kang (California Bar No. 274389)
  Fax: (214) 785-6680                                 Erika Warren (California Bar No. 295570)
  jrastegar@bcpc-law.com                              Warren Lex LLP
  bkennedy@bcpc-law.com                               2261 Market Street, No. 606
  jtice@bcc-law.com                                   San Francisco, California, 94114
Case 2:20-cv-00040-JRG-RSP Document 34 Filed 09/30/20 Page 2 of 2 PageID #: 384




                                                    +1 (415) 895-2940
  Attorneys for Plaintiff                           +1 (415) 895-2964 facsimile
  TACTUS TECHNOLOGIES, LLC                          20-40@cases.warrenlex.com

                                                    Attorneys for HMD Global Oy




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on September 30, 2020, the foregoing document was

 electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of

 record who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                      /s/ Jonathan H. Rastegar
                                                      Jonathan H. Rastegar




                                                2
